

Exhibit 10.1
EMPLOYMENT AGREEMENT


This Employment Agreement (“Agreement”) is between Clear Channel Management
Services, Inc. (such entity together with all past, present, and future parents,
divisions, operating companies, subsidiaries, and affiliates are referred to
collectively herein as “Company”) and Scott Hamilton (“Employee”).


1.  
TERM OF EMPLOYMENT

 
This Agreement commences May 1, 2014 (“Effective Date”), and ends on April 30,
2018 (the “Employment Period”), and shall be automatically extended for
additional two (2) year periods, unless either Company or Employee gives written
notice of non-renewal that the Employment Period shall not be extended. Notice
must be provided between October 1st and November 1st prior to the end of the
then applicable Employment Period (the “Notice of Non-Renewal Period”). The
term “Employment Period” shall refer to the Employment Period if and as so
extended.


2.  
TITLE AND EXCLUSIVE SERVICES

 
(a)  
Title and Duties. Employee’s title is Senior Vice President, Chief Accounting
Officer and Assistant Secretary, and Employee will perform job duties that are
usual and customary for this position.



(b)  
Exclusive Services. Employee shall not be employed or render services elsewhere
during the Employment Period, provided, however, that Employee may participate
in professional, civic or charitable organizations so long as such participation
is unpaid and does not materially interfere with the performance of Employee’s
duties.



(c)  
Prior Employment. Employee affirms that no obligation exists with any prior
employer or entity which would prevent full performance of this Agreement, or
subject Company to any claim with respect to Company’s employment of Employee.



3.  
COMPENSATION AND BENEFITS

 
(a)  
Base Salary. Employee shall be paid an annualized salary of Three Hundred
Seventy-Five Thousand Dollars ($375,000.00) (“Base Salary”), subject to overtime
eligibility, if applicable. The Base Salary shall be payable in accordance with
the Company’s regular payroll practices and pursuant to Company policy, which
may be amended from time to time. Employee is eligible for annual salary
increases commensurate with Company policy.



(b)  
Vacation. Employee is eligible for twenty (20) vacation days per calendar year,
prorated as necessary, and subject to the Employee Guide.



(c)  
Annual Bonus. Employee’s bonus Target shall be 60% of Employee’s annual Base
Salary.  Eligibility for an Annual Bonus is based on financial and performance
criteria established by Company and approved in the annual budget, pursuant to
the terms of the applicable bonus plan which operates at the discretion of
Company and its Board of Directors, and is not a guarantee of compensation. The
payment of any Bonus shall be paid no later than March 15 each calendar year
following the year in which the Bonus was earned, within the Short-Term Deferral
period under the Internal Revenue Code Section 409A (“Section 409A”) and
applicable regulations.

 
 
 
1

--------------------------------------------------------------------------------

 

 
(d)  
Long Term Incentive. Employee will be eligible for Long Term Incentive (“LTI”)
opportunities consistent with other comparable positions pursuant to the terms
of the award agreement(s), taking into consideration demonstrated performance
and potential, and subject to approval by Employee’s Manager and the Board of
Directors or the Compensation Committee of CC Media Holdings, Inc., as
applicable.



(e)  
Employment Benefit Plans. Employee may participate in employee welfare benefit
plans in which other similarly situated employees may participate, according to
the terms of applicable policies and as stated in the Employee Guide.



(f)  
Expenses. Company will reimburse Employee for business expenses, consistent with
past practices pursuant to Company policy. Any reimbursement that would
constitute nonqualified deferred compensation shall be paid pursuant to Section
409A.



(g)  
Compensation pursuant to this section shall in all cases be less applicable
payroll taxes and other deductions.



4.  
NONDISCLOSURE OF CONFIDENTIAL INFORMATION

 
(a)  
Company has provided and will continue to provide to Employee confidential
information and trade secrets including but not limited to Company’s marketing
plans, growth strategies, target lists, performance goals, operational and
programming strategies, specialized training expertise, employee development,
engineering, sales information, client and customer lists, business and
employment contracts, representation agreements, pricing and ratings
information, production and cost data, compensation and fee information,
strategic business plans, budgets, financial statements, technological
initiatives, proprietary research or software purchased or developed by Company,
content distribution, and other information Company treats as confidential or
proprietary (collectively the “Confidential Information”). Employee acknowledges
that such Confidential Information is proprietary and agrees not to disclose it
to anyone outside Company except to the extent that (i) it is necessary in
connection with performing Employee’s duties; or (ii) Employee is required by
court order to disclose the Confidential Information, provided that Employee
shall promptly inform Company, shall cooperate with Company to obtain a
protective order or otherwise restrict disclosure, and shall only disclose
Confidential Information to the minimum extent necessary to comply with the
court order. Employee agrees to never use trade secrets in competing, directly
or indirectly, with Company. When employment ends, Employee will immediately
return all Confidential Information to Company.

 
(b)  
The terms of this Section 4 shall survive the expiration or termination of this
Agreement for any reason.

 
5.  
NON-INTERFERENCE WITH COMPANY EMPLOYEES AND ON-AIR TALENT

 
(a)  
To further preserve Company’s Confidential Information, goodwill and legitimate
business interests, during employment and for twelve (12) months after
employment ends (the “Non-Interference Period”), Employee will not, directly or
indirectly, hire, engage or solicit any current employee or on-air talent of
Company with whom Employee had contact, supervised, or received Confidential
Information about within the twelve (12) months prior to Employee’s termination,
to provide services elsewhere or cease providing services to Company.

 
 
 
2

--------------------------------------------------------------------------------

 
 
(b)  
The terms of this Section 5 shall survive the expiration or termination of this
Agreement for any reason.



6.  
NON-SOLICITATION OF CLIENTS

 
(a)  
To further preserve Company’s Confidential Information, goodwill and legitimate
business interests, for twelve (12) months after employment ends (the
“Non-Solicitation Period”), Employee will not, directly or indirectly, solicit
Company’s clients with whom Employee engaged or had contact, or received
Confidential Information about within the twelve (12) months prior to Employee’s
termination.



(b)  
The terms of this Section 6 shall survive the expiration or termination of this
Agreement for any reason.



7.  
NON-COMPETITION AGREEMENT

 
(a)  
To further preserve Company's Confidential Information, goodwill, specialized
training expertise, and legitimate business interests, Employee agrees that
during employment and for twelve (12) months after employment ends (the
“Non-Compete Period”), Employee will not perform, directly or indirectly, the
same or similar services provided by Employee for Company, or in a capacity that
would otherwise likely result in the use or disclosure of Confidential
Information, for any entity engaged in a business in which Company is engaged
(including such business that is in the research, development or implementation
stages), and with which Employee participated at the time of Employee’s
termination or within the twelve (12) months prior to Employee’s termination or
about which Employee received Confidential Information, or for any entity
engaged in the sale of advertising on media platforms, in any  geographic
region in which Employee has or had duties or in which Company does business and
about which Employee has received Confidential Information (the “Non-Compete
Area”).



(b)  
The terms of this Section 7 shall survive the expiration or termination of this
Agreement for any reason.



8.  
TERMINATION

 
This Agreement and/or Employee’s employment may be terminated by mutual
agreement or:


(a)  
Death. The date of Employee’s death shall be the termination date.



(b)  
Disability. Company may terminate this Agreement and/or Employee’s employment if
Employee is unable to perform the essential functions of Employee’s full-time
position for more than 180 days in any 12 month period, subject to applicable
law.



(c)  
Termination By Company. Company may terminate employment with or without Cause.
“Cause” means:

 
 
 
3

--------------------------------------------------------------------------------

 

 
(i)  
willful misconduct, including, without limitation, violation of sexual or other
harassment policy, misappropriation of or material misrepresentation regarding
property of Company, other than customary and de minimis use of Company property
for personal purposes, as determined in discretion of Company;



(ii)  
non-performance of duties (other than by reason of disability);



(iii)  
failure to follow lawful directives;



(iv)  
a felony conviction, a plea of nolo contendere by Employee, or other conduct by
Employee that has or would result in material injury to Company’s reputation,
including conviction of fraud, theft, embezzlement, or a crime involving moral
turpitude;



(v)  
a material breach of this Agreement; or



(vi)  
a significant violation of Company’s employment and management policies.



If Company elects to terminate for Cause under (c)(ii), (iii), (v) or (vi),
Employee shall have ten (10) days to cure after written notice, except where
such cause, by its nature, is not curable or the termination is based upon a
recurrence of an act previously cured by Employee.


9.  
COMPENSATION UPON TERMINATION

 
(a)  
Death. Company shall, within 30 days, pay to Employee’s designee or, if no
person is designated, to Employee’s estate, Employee’s accrued and unpaid Base
Salary and bonus, if any, through the date of termination, and any payments
required under applicable employee benefit plans.



(b)  
Disability. Company shall, within 30 days, pay all accrued and unpaid Base
Salary and bonus, if any, through the termination date and any payments required
under applicable employee benefit plans.



(c)  
Termination By Company For Cause: Company shall, within 30 days, pay to Employee
Employee’s accrued and unpaid Base Salary through the termination date and any
payments required under applicable employee benefit plans.



(d)  
Non-Renewal By Employee. If Employee gives notice of non-renewal under Section
1, Company may, in its sole discretion, modify Employee’s duties and/or
responsibilities at any point after receipt of such notice through the end of
the Employment Period.



(e)  
Termination With Severance.



(i)  
Termination By Company Without Cause – Severance: If Company terminates
employment without Cause and not by reason of death or disability, Company will
pay the accrued and unpaid Base Salary through the termination date, any unpaid
prior year Annual Bonus, if earned, no later than March 15th, and any payments
required under applicable employee benefit plans. In addition, if Employee signs
a Severance Agreement and General Release of claims in a form satisfactory to
Company, Company will pay Employee, in periodic payments in accordance with
ordinary payroll practices and deductions, Employee’s current Base Salary for
twelve (12) months (the “Severance Payments” or “Severance Pay Period”).

 
 
 
4

--------------------------------------------------------------------------------

 

 
(ii)  
Non-Renewal By Company – Severance: If employment ends because Company gives
notice of non-renewal under Section 1, Company shall determine the termination
date and will pay the accrued and unpaid Base Salary through the termination
date, any unpaid prior year Annual Bonus, if earned, no later than March 15th,
and any payments required under applicable employee benefit plans. In addition,
if Employee signs a Severance Agreement and General Release of claims in a form
satisfactory to Company, Company will pay Employee, in periodic payments in
accordance with ordinary payroll practices and deductions, Employee’s current
Base Salary for twelve (12) months (the “Severance Payments” or “Severance Pay
Period”).



(iii)  
Pro-Rata Bonus: If Company terminates employment without Cause, or if Company
gives notice of non-renewal, Employee shall be eligible for a pro-rata bonus as
follows: Employee will receive a pro-rata portion of the Annual Bonus (“Pro-Rata
Bonus”), calculated based upon performance as of the termination date as related
to overall performance at the end of the calendar year. Employee is eligible
only if a bonus would have been earned by the end of the calendar year.
Calculation and payment of the bonus, if any, will be pursuant to the plan in
effect during the termination year.



(iv)  
Employment by Competitor or Re-hire by Company During Severance Pay Period:



 
(1)
If Employee is in breach of any post-employment obligations or covenants, or if
Employee is hired or engaged in any capacity by any competitor of Company, in
Company’s sole discretion, in any location during any Severance Pay Period,
Severance Payments shall cease. The foregoing shall not affect Company’s right
to enforce the Non-Compete pursuant to Section 7. Employee acknowledges that
each individual Severance Payment received is adequate and independent
consideration to support Employee’s General Release of claims referenced in
Section 9(e), as each is something of value to which Employee would not have
otherwise been entitled at termination had Employee not executed a General
Release of claims.



 
(2)
If Employee is rehired by Company during any Severance Pay Period, Severance
Payments shall cease; however, if Employee’s new Base Salary is less than
Employee’s previous Base Salary, Company shall pay Employee the difference
between Employee’s previous and new Base Salary for the remainder of the
Severance Pay Period.



10.  
CONSULTING PERIOD

 
Nothing obligates Company to use Employee’s services except as it may elect to
do so. Any time prior to the Notice of Non-Renewal Period, Company may elect, in
its sole discretion, to place Employee in a consulting status for twelve (12)
months (the “Consulting Period”), which may extend the Employment Period.
Company shall have fully discharged its obligations hereunder by payment to
Employee of the Base Salary and any unpaid prior year Annual Bonus, if earned,
no later than March 15th.  Employee will also receive a Pro-Rata Bonus,
calculated based upon performance as of the date on which Employee is placed in
a consulting status as related to overall performance at the end of the calendar
year. Employee is eligible only if a bonus would have been earned by the end of
the calendar year. Calculation and payment of the bonus, if any, will be
pursuant to the plan in effect during the year in which Employee was placed in a
consulting status. While Company retains the exclusive right to Employee’s
services during the Consulting Period and Employee shall perform duties as
directed in Company’s discretion, Company shall limit its requests for services
to allow Employee the ability to accept and perform non-competitive employment
if Employee so chooses. Employee’s participation in Company’s benefit plans may
change or be terminated in accordance with Company’s applicable benefit plans.
During any Consulting Period, any long-term incentive awards or options shall
not continue to vest. This Section does not supersede the termination provisions
set forth in Section 8 (a)-(c) of this Agreement. If Company elects to place
Employee in a Consulting Period, Employee is not entitled to severance under
Section 9(e), and Sections 5, 6 and 7 shall not apply following the end of the
Employment Period.
 
 
 
5

--------------------------------------------------------------------------------

 

 
11.  
PAYOLA, PLUGOLA AND CONFLICTS OF INTEREST

 
Employee acknowledges familiarity with Company policies on payola, plugola and
sponsorship identification (collectively “Payola Policies”), and warrants that
Employee will fully comply with such policies. Employee shall certify compliance
with the Payola Policies from time to time as requested by the Company. Employee
shall notify Company immediately in writing if there is any attempt to induce
Employee to violate the Payola Policies.


12.  
OWNERSHIP OF MATERIALS

 
Employee agrees that all inventions, improvements, discoveries, designs,
technology, and works of authorship (including but not limited to computer
software) made, created, conceived, or reduced to practice by Employee, whether
alone or in cooperation with others, during employment, together with all
patent, trademark, copyright, trade secret, and other intellectual property
rights related to any of the foregoing throughout the world, are among other
things works made for hire and belong exclusively to the Company, and Employee
hereby assigns all such rights to the Company. Employee agrees to execute any
documents, testify in any legal proceedings, and do all things necessary or
desirable to secure Company’s rights to the foregoing, including without
limitation executing inventors’ declarations and assignment forms.
 
13.  
PARTIES BENEFITED; ASSIGNMENTS

 
This Agreement shall be binding upon Employee, Employee’s heirs and Employee’s
personal representative or representatives, and upon Company and its respective
successors and assigns. Employee hereby consents to the Agreement being enforced
by any successor or assign of the Company without the need for further notice to
or consent by Employee. Neither this Agreement nor any rights or obligations
hereunder may be assigned by Employee, other than by will or by the laws of
descent and distribution.


14.  
GOVERNING LAW

 
This Agreement shall be governed by the laws of the State of Texas and Employee
expressly consents to the personal jurisdiction of the Texas state and federal
courts for any lawsuit relating to this Agreement.


 
 
6

--------------------------------------------------------------------------------

 

 
15.  
LITIGATION AND REGULATORY COOPERATION

 
During and after employment, Employee shall reasonably cooperate in the defense
or prosecution of claims, investigations, or other actions which relate to
events or occurrences during employment. Employee’s cooperation shall include
being available to prepare for discovery or trial and to act as a witness.
Company will pay an hourly rate (based on Base Salary as of the last day of
employment) for cooperation that occurs after employment, and reimburse for
reasonable expenses, including travel expenses, reasonable attorneys’ fees and
costs.


16.  
INDEMNIFICATION

 
Company shall defend and indemnify Employee for acts committed in the course and
scope of employment. Employee shall indemnify Company for claims of any type
concerning Employee’s conduct outside the scope of employment, or the breach by
Employee of this Agreement.


17.  
DISPUTE RESOLUTION

 
(a)  
Arbitration:  This Agreement is governed by the Federal Arbitration Act, 9
U.S.C. § 1 et seq. and evidences a transaction involving commerce. This
Agreement applies to any dispute arising out of or related to Employee's
employment with Company or termination of employment. Nothing contained in this
Agreement shall be construed to prevent or excuse Employee from using the
Company’s existing internal procedures for resolution of complaints, and this
Agreement is not intended to be a substitute for the use of such procedures.
Except as it otherwise provides, this Agreement is intended to apply to the
resolution of disputes that otherwise would be resolved in a court of law, and
therefore this Agreement requires all such disputes to be resolved only by an
arbitrator through final and binding arbitration and not by way of court or jury
trial. Such disputes include without limitation disputes arising out of or
relating to interpretation or application of this Agreement, including the
enforceability, revocability or validity of the Agreement or any portion of the
Agreement. The Agreement also applies, without limitation, to disputes regarding
the employment relationship, trade secrets, unfair competition, compensation,
breaks and rest periods, termination, or harassment and claims arising under the
Uniform Trade Secrets Act, Civil Rights Act of 1964, Americans With Disabilities
Act, Age Discrimination in Employment Act, Family Medical Leave Act, Fair Labor
Standards Act, Employee Retirement Income Security Act, and state statutes, if
any, addressing the same or similar subject matters, and all other state
statutory and common law claims (excluding workers compensation, state
disability insurance and unemployment insurance claims). Claims may be brought
before an administrative agency but only to the extent applicable law permits
access to such an agency notwithstanding the existence of an agreement to
arbitrate. Such administrative claims include without limitation claims or
charges brought before the Equal Employment Opportunity Commission
(www.eeoc.gov), the U.S. Department of Labor (www.dol.gov), the National Labor
Relations Board (www.nlrb.gov), the Office of Federal Contract Compliance
Programs (www.dol.gov/esa/ofccp). Nothing in this Agreement shall be deemed to
preclude or excuse a party from bringing an administrative claim before any
agency in order to fulfill the party's obligation to exhaust administrative
remedies before making a claim in arbitration. Disputes that may not be subject
to pre-dispute arbitration agreement as provided by the Dodd-Frank Wall Street
Reform and Consumer Protection Act (Public Law 111-203) are excluded from the
coverage of this Agreement.

 
 
 
7

--------------------------------------------------------------------------------

 

 
(b)  
The Arbitrator shall be selected by mutual agreement of the Company and the
Employee. Unless the Employee and Company mutually agree otherwise, the
Arbitrator shall be an attorney licensed to practice in the location where the
arbitration proceeding will be conducted or a retired federal or state judicial
officer who presided in the jurisdiction where the arbitration will be
conducted. If for any reason the parties cannot agree to an Arbitrator, either
party may apply to a court of competent jurisdiction with authority over the
location where the arbitration will be conducted for appointment of a neutral
Arbitrator. The court shall then appoint an Arbitrator, who shall act under this
Agreement with the same force and effect as if the parties had selected the
Arbitrator by mutual agreement. The location of the arbitration proceeding shall
be no more than 45 miles from the place where the Employee last worked for the
Company, unless each party to the arbitration agrees in writing otherwise. 



(c)  
A demand for arbitration must be in writing and delivered by hand or first class
mail to the other party within the applicable statute of limitations period. Any
demand for arbitration made to the Company shall be provided to the Company's
Legal Department, 200 East Basse Road, San Antonio, Texas 78209. The Arbitrator
shall resolve all disputes regarding the timeliness or propriety of the demand
for arbitration.



(d)  
In arbitration, the parties will have the right to conduct adequate civil
discovery, bring dispositive motions, and present witnesses and evidence
as needed to present their cases and defenses, and any disputes in this regard
shall be resolved by the Arbitrator. The Federal Rules of Civil Procedure shall
govern any depositions or discovery efforts, and the arbitrator shall apply the
Federal Rules of Civil Procedure when resolving any discovery disputes. However,
there will be no right or authority for any dispute to be brought, heard or
arbitrated as a class, collectiveorrepresentativeaction or as a class member in
any purported class, collective action or representative proceeding (“Class
Action Waiver”). Notwithstanding any other clause contained in this Agreement,
the preceding sentence shall not be severable from this Agreement in any case in
which the dispute to be arbitrated is brought as a class, collective or
representative action. Although an Employee will not be retaliated against,
disciplined or threatened with discipline as a result of Employee’s exercising
his or her rights under Section 7 of the National Labor Relations Act by the
filing of or participation in a class, collective or representative action in
any forum, the Company may lawfully seek enforcement of this Agreement and the
Class Action Waiver under the Federal Arbitration Act and seek dismissal of such
class, collective or representative actions or claims. Notwithstanding any other
clause contained in this Agreement, any claim that all or part of the Class
Action Waiver is unenforceable, unconscionable, void or voidable may be
determined only by a court of competent jurisdiction and not by an arbitrator.



(e)  
Each party will pay the fees for his, her or its own attorneys, subject to any
remedies to which that party may later be entitled under applicable law.
However, in all cases where required by law, the Company will pay the
Arbitrator’s and arbitration fees. If under applicable law the Company is not
required to pay all of the Arbitrator’s and/or arbitration fees, such fee(s)
will be apportioned between the parties by the Arbitrator in accordance with
applicable law.



(f)  
Within 30 days of the close of the arbitration hearing, any party will have the
right to prepare, serve on the other party and file with the Arbitrator a brief.
The Arbitrator may award any party any remedy to which that party is entitled
under applicable law, but such remedies shall be limited to those that would be
available to a party in a court of law for the claims presented to and decided
by the Arbitrator. The Arbitrator will issue a decision or award in writing,
stating the essential findings of fact and conclusions of law. Except as may be
permitted or required by law, neither a party nor an Arbitrator may disclose the
existence, content, or results of any arbitration hereunder without the prior
written consent of all parties. A court of competent jurisdiction shall have the
authority to enter a judgment upon the award made pursuant to the arbitration.

 
 
 
8

--------------------------------------------------------------------------------

 

 
(g)  
Injunctive Relief:  A party may apply to a court of competent jurisdiction for
temporary or preliminary injunctive relief in connection with an arbitrable
controversy, but only upon the ground that the award to which that party may be
entitled may be rendered ineffectual without such provisional relief.



(h)  
This Section 17 is the full and complete agreement relating to the formal
resolution of employment-related disputes. In the event any portion of this
Section 17 is deemed unenforceable and except as set forth in Section 17(d), the
remainder of this Agreement will be enforceable. 



(i)  
This Section 17 shall survive the expiration or termination of this Agreement
for any reason.



Employee Initials: _________
Company Initials: ________



18.  
REPRESENTATIONS AND WARRANTIES OF EMPLOYEE

 
Employee shall keep all terms of this Agreement confidential, except as may be
disclosed to Employee’s spouse, accountants or attorneys. Employee represents
that Employee is under no contractual or other restriction inconsistent with the
execution of this Agreement, the performance of Employee’s duties hereunder, or
the rights of Company. Employee authorizes the Company to inform any prospective
employer of the existence and terms of this Agreement without liability for
interference with Employee’s prospective employment. Employee represents that
Employee is under no disability that prevents Employee from performing the
essential functions of Employee’s position, with or without reasonable
accommodation.


19.  
SECTION 409A COMPLIANCE

 
Payments under this Agreement (the “Payments”) shall be designed and operated in
such a manner that they are either exempt from the application of, or comply
with, the requirements of Section 409A, the Regulations, applicable case law and
administrative guidance. All Payments shall be deemed to come from an unfunded
plan. Notwithstanding any provision in this Agreement, all Payments subject to
Section 409A will not be accelerated in time or schedule. Employee and Company
will not be able to change the designated time or form of any Payments subject
to Section 409A. In addition, all Severance Payments that are deferred
compensation and subject to Section 409A will only be payable upon a “separation
from service” (as that term is defined at Section 1.409A-1(h) of the Treasury
Regulations) from the Company and from all other corporations and trades or
businesses, if any, that would be treated as a single “service recipient” with
the Company under Section 1.409A-1(h)(3). All references in this Agreement to a
termination of employment and correlative terms shall be construed to require a
“separation from service.”
 
 
 
9

--------------------------------------------------------------------------------

 
 
20.  
EARLY RESOLUTION CONFERENCE

 
While employed by Company, and during any post-employment Non-Compete Period
and/or Consulting or Severance Pay Period, Employee will (a) give Company
written notice at least thirty (30) days prior to being engaged by any other
entity or individual, (b) provide Company with sufficient information about the
entity or individual engaging Employee and the services Employee shall perform
to enable Company to determine if such engagement would likely lead to a
violation of this Agreement, and (c) within thirty (30) days of Company’s
request, participate in an in-person conference to discuss and/or resolve any
issues raised by Employee’s new engagement. The foregoing shall not affect
Company’s right to enforce the Non-Compete pursuant to Section 7.
 
21.  
MISCELLANEOUS

 
This Agreement is not effective unless fully executed by all parties, including
the President and Chief Financial Officer of CC Media Holdings, Inc. This
Agreement contains the entire agreement of the parties and supersedes any prior
written or oral agreements or understandings between the parties relating to the
subject matter of this Agreement, unless otherwise noted herein. No modification
shall be valid unless in writing and signed by the parties. This Agreement may
be executed in counterparts, a counterpart transmitted via electronic means, and
all executed counterparts, when taken together, shall constitute sufficient
proof of the parties’ entry into this Agreement. The parties agree to execute
any further or future documents which may be necessary to allow the full
performance of this Agreement. The failure of a party to require performance of
any provision of this Agreement shall not affect the right of such party to
later enforce any provision. A waiver of the breach of any term or condition of
this Agreement shall not be deemed a waiver of any subsequent breach of the same
or any other term or condition. If any provision of this Agreement shall, for
any reason, be held unenforceable, such unenforceability shall not affect the
remaining provisions hereof, except as specifically noted in this Agreement, or
the application of such provisions to other persons or circumstances, all of
which shall be enforced to the greatest extent permitted by law. Company and
Employee agree that the restrictions contained in Section 4, 5, 6, and 7, are
material terms of this agreement, reasonable in scope and duration and are
necessary to protect Company’s Confidential Information, goodwill, specialized
training expertise, and legitimate business interests. If any restrictive
covenant is held to be unenforceable because of the scope, duration or
geographic area, the parties agree that the court or arbitrator may reduce the
scope, duration, or geographic area, and in its reduced form, such provision
shall be enforceable. Should Employee violate the provisions of Sections 5, 6,
or 7, then in addition to all other remedies available to Company, the duration
of these covenants shall be extended for the period of time when Employee began
such violation until Employee permanently ceases such violation. Employee agrees
that no bond will be required if an injunction is sought to enforce any of the
covenants previously set forth herein. The headings in this Agreement are
inserted for convenience of reference only and shall not control the meaning of
any provision hereof. Employee acknowledges receipt of the Clear Channel
Employee Guide (“Employee Guide”), Code of Conduct and other Company policies
(available on the Company’s intranet website) and agrees to review and abide by
their terms, which along with any other policy referenced in this Agreement may
be amended from time to time at Company’s discretion. Employee understands that
Company policies do not constitute a contract between Employee and Company. Any
conflict between such policies and this Agreement shall be resolved in favor of
this Agreement.


Upon full execution by all parties, this Agreement shall be effective on the
Effective Date in Section 1.
 
 
 
10

--------------------------------------------------------------------------------

 

 
EMPLOYEE:
 

         
/s/ Scott Hamilton
 Date: 
5/20/14
 
 
Scott Hamilton
       


 
COMPANY:
 

         
/s/ Richard Bressler
Date:
5/20/14
 
 
Richard Bressler
        President and Chief Financial Officer of CC Media Holdings, Inc.       
 



 
11